EDWARD R. BECKER, Circuit Judge,
dissenting:
I dissent because the majority’s result, however well-intentioned, ignores the import of the trial court’s factual findings, established principles of statutory construction, and the congressional intent to protect farmers from burdensome economic regulation. For the reasons stated below, I believe that appellants’ composting operation falls “plainly and unmistakably” within the terms and spirit of the agricultural exemption and accordingly would find that the district court erred as a matter of law in holding the exemption inapplicable to this case. See Arnold v. Ben Kanowsky, Inc., 361 U.S. 388, 392, 80 S.Ct. 453, 456, 4 L.Ed.2d 393 (1960).
I need not address the majority’s first conclusion — that the preparation of mushroom compost falls outside the statutory language of “cultivation and tillage of the soil.” It is enough to conclude, as I do, that the process of mushroom composting constitutes the production or cultivation of an agricultural commodity and that, in any event, it is a part of “farming in all its branches.”
I approach the question of whether mushroom composting falls within the agricultural exemption with a functional analysis.1 That analysis is quite simple and proceeds from the following undisputed facts in this record:
(1) Compost is prepared solely from organic and agricultural products (horse *1174manure, hay, corncobs, chicken manure, and cocoa bean hulls).2
(2) These raw materials are converted into compost entirely by natural microbiological forces. Adequate oxygen, moisture, and temperature levels in the compost pile are controlled, not by gauges or other scientific paraphernalia, but by the human eye, in a technique no more sophisticated than others used in the art of traditional farming.
(3) Compost is and always has been the exclusive seed bed and growing medium for commercial mushrooms. Because mushrooms do not manufacture food and energy from photosynthesis, their growth depends wholly upon the nutrients contained in compost. The cultivation and tillage of compost consists of the same principal components (aeration and watering) as the tillage and cultivation of soil for green crops. Compost, at least in the context of mushroom farming, is thus the functional equivalent of soil itself.
(4) Mushroom composting takes place outdoors on what looks like a farm, located in the midst of farming country.
(5) Mushroom composting operations are seasonal to the same extent as mushroom growing. Fully-cured mushroom compost must be used within several days and cannot be inventoried for use or sale as needed.
Whether a function of logic or common sense, it is clear to me, in light of these salient and uncontested facts of record, that the preparation of mushroom compost is an agricultural process. That process begins with natural ingredients, continues through the decomposition process caused by the interaction of microorganisms and microflo-ra, and ends with a substance used as the growing medium for mushrooms. From this observation it is but a short and obvious step to the conclusion that compost is an agricultural commodity as defined by the Department of Labor. According to the Department’s regulations, “within the meaning of the Act, ‘agricultural or horticultural commodities’ refers to commodities resulting from the application of agricultural or horticultural techniques.” 29 C.F.R. § 780.112. I am unable to conceive of a more conspicuous example of an agricultural technique than the process described in this record.
Conversely, the majority’s efforts to analogize composting to the mechanical processes which transform apples into cider or wheat into flour and its conclusion that composting is “more akin to manufacturing than to agriculture” ring hollow.3 The infirmity of the manufacturing comparison was recognized years ago by the Pennsylvania Supreme Court in Gaspari v. Muhlen-berg Twp., 392 Pa. 7, 139 A.2d 544 (1958). Faced with categorizing mushroom composting as farming or manufacturing, the court concluded that the decomposition of agricultural ingredients through a bacteriological process leading to the formation of mushroom compost bears no resemblance to a manufactured article, “which comes into being through human and mechanical manipulation of raw materials which in themselves are not active partners in the transforming and creative process.” 392 Pa. at 14, 139 Pa. A.2d at 548 (Musmanno, J.). This reasoning applies with equal force to the present case.
The majority’s view appears to be influenced by the mechanization of appellants’ mushroom composting operation which, for example, permits the compost heaps to be turned by machine rather than by hand. But such a subliminal attitude runs counter to the Supreme Court’s admonition that the FLSA exemption does not distinguish be*1175tween mechanized and non-mechanized agriculture. Maneja v. Waialua Agricultural Company, Ltd., 349 U.S. 254, 261, 75 S.Ct. 719, 724, 99 L.Ed. 1040 (1955).4 The majority’s apparent concern with this characteristic improperly penalizes appellants for their efficiency and resulting productivity.
In the alternative, the undisputed facts set forth above make it clear that the preparation of mushroom compost is part of “farming in all its branches.” Indeed, given the unique features of mushroom cultivation, appellants’ composting is inextricably intertwined both temporally and geographically with their mushroom growing, which the Secretary of Labor concedes is agricultural. The majority acknowledges that mushroom composting is necessary to appellants’ mushroom farming yet removes the process from the sphere of “farming in all its branches” because it is separately organized. With all respect, reliance on this criterion is inapposite. The Supreme Court has used the concept of a “separately organized and independent productive activity” to disallow the agricultural exemption for operations claimed to be within the statutory definition of a practice incident to farming.5 But appellants do not here assert this secondary meaning of agriculture, and the organizational test should not be invoked to defeat the uncontradicted factual evidence that mushroom composting is agriculture within the primary definition of “farming in all its branches.”6 In sum, to conclude that composting is not part of farming because it is separate from another farming operation of the same owners simply begs the question.
Contrary to the implication of the majority, the conclusion that composting is part of agriculture is supported by familiar principles of statutory construction and by the legislative history explicating the scope of the agricultural exemption. The Supreme Court has stated repeatedly that, “in any case concerning the interpretation of a statute the ‘starting point’ must be the language of the statute itself.” See, e.g., Lewis v. United States, 445 U.S. 55, 60, 100 S.Ct. 915, 918, 63 L.Ed.2d 198 (1980). Both the district court and the majority rely heavily upon certain discrete provisions of the statute and certain Department of Labor regulations which attempt to catalogue agricultural activity. But the Act is not susceptible to fragmentization, for “in construing a statute we are obliged to give effect, if possible, to every word Congress used,” Reiter v. Sonotone Corp., 442 U.S. 330, 339, 99 5. Ct. 2326, 2331, 60 L.Ed.2d 931 (1974), including the phrase “farming in all its branches.” These words, according to another axiom of construction, “must be given their ordinary meaning in the absence of persuasive reasons to the contrary.” Burns v. Alcala, 420 U.S. 575, 580-81, 95 S.Ct. 1180, 1184, 43 L.Ed.2d 469 (1975). The functional analysis previously described demonstrates that the composting process is part of “farming” in the ordinary meaning of that word. Moreover, the phrase “in ail its branches” affords sufficient latitude to encompass an activity such as mushroom composting which is not specifically enu*1176merated in the statutory definition of agriculture.
This interpretation enjoys further support by reference to the legislative history of the FLSA. As the majority has noted, Congress intended this exemption to be as broad as possible. The author of the Senate bill explained: “It specifically excludes workers in agriculture of all kinds and of all types. There is contained in the measure, perhaps, the most comprehensive definition of agriculture which has been included in any one legislative proposal.” 81 Cong.Rec. 7648 (1937) (remarks of Senator Black). Even accepting the premise that exemptions to the Fair Labor Standards Act must be narrowly construed, I am unable to formulate a narrow construction of the phrase “agriculture of all kinds and of all types.” The unduly restrictive compass accorded by the majority to the exemption for agriculture thus contravenes the legislative intent as well as established canons of statutory construction.
Our construction of the Act should also be informed by the recognition that Congress has exempted agricultural enterprises from numerous statutes7 to blunt the potentially onerous impact of its regulatory power on what were perceived in 1938 to be (and what today may well be) marginal enterprises whose survival Congress understandably thought was important to American life. While I sympathize with the urge to narrow the literal scope of this exemption and expand FLSA coverage for the benefit of appellants’ employees, that motive ignores the tension between the Act’s benefits and the desire of the 75th Congress not to burden any form of agriculture with this economic legislation.
The short of it is that in both functional and analytical terms, mushroom composting is agriculture: mushroom compost is, beyond peradventure, an agricultural commodity, and mushroom composting is as much a branch of farming as the growing of mushrooms or the cultivation of wheat. Because appellants’ mushroom composting process falls “plainly and unmistakably” within the terms and spirit of the Act’s agriculture exemption, I would reverse the judgment of the court below.

. This functional analysis is consonant with the Department of Labor’s guidelines. For exam-pie, whether an activity constitutes “farming in all its branches” depends upon “the nature and purpose of the operations of the employer, the character of the place where the employee performs his duties, the general types of activities conducted, and the purpose and function of such activities with respect to the operations carried on by the employer.” 29 C.F.R. § 780.-109 (1981).


. Agricultural gypsum, which is naturally occurring though inorganic, is utilized only as a supplement.


. I note that the district court did not go so far as to suggest the manufacturing analogy, concluding only that compost is not an agricultural commodity because it is not a product of soil. However, even this finding ignores the broader definition of agricultural commodity quoted above. I agree with appellants that this definition embraces more than “products of soil” because mushrooms themselves, conceded to be agricultural commodities, are products of compost, not soil.


. Holding that workers who carry sugar cane from the fields by railroad were within the definition of agriculture, the Court reasoned that, if farm laborers who carried the cane in wheelbarrows would be exempt, so, too, should these railroad workers notwithstanding the use of an “extraordinary method” of transportation. As the Court noted, “[t]here is no reason to construe the FLSA so as to discourage modernization in performing this same function.” 349 U.S. at 261, 75 S.Ct. at 724.


. In Farmers Reservoir & Irrigation Co. v. McComb, 337 U.S. 755, 69 S.Ct. 1274, 93 L.Ed. 1672 (1949), the Court denied the exemption on this basis to an irrigation company divorced from the farming operation whose functions were performed neither on a farm nor by a farmer. The same criterion precluded the agricultural exemption in Maneja v. Waialua Agricultural Company, Ltd, supra, with respect to work performed in a sugar processing plant located on a sugarcane farm, and in Mitchell v. Budd, 350 U.S. 473, 76 S.Ct. 527, 100 L.Ed. 565 (1956), with respect to the “bulking” of tobacco leaves after harvest.


. Appellants argued at trial that mushroom composting is a practice incident to its mushroom growing operations. The district court rejected this contention because the majority of the compost is sold to other mushroom farmers. Appellants did not appeal this finding.


. See, e.g., 29 U.S.C. § 152(3) (1976) (exempting agricultural laborers as employees for the purposes of the Labor Management Relations (Taft-Hartley) Act); 26 U.S.C. §§ 3401(a)(2), 3306(a)(2) and (c)(1), 3121(a)(8)(A) and (B) (1976) (exempting employers of agricultural labor from withholding income and social insur-anee contributions and from payment of the unemployment compensation tax on certain agricultural wages); and 49 U.S.C. § 10526(a)-(6) (Special Pamphlet 1981) (exempting motor vehicles transporting agricultural or horticultural commodities from regulation under the Interstate Commerce Act).